Citation Nr: 1625346	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  15-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for skin cancer, currently claimed as cutaneous T-cell lymphoma (CTCL).


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1950 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO appears to have reopened the Veteran's claim of entitlement to service connection for CTCL.  The RO then denied all of the claims on the merits. Regardless of any RO determination on the applications to reopen, however, the Board has a jurisdictional responsibility to consider whether it was proper for these claims to be reopened. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In May 2012, the Veteran revoked his Power of Attorney, which had appointed the Veterans of Foreign Wars of the United States (VFW) as his representative.  The Board finds that the Veteran properly revoked VFW's representation.  See 38 C.F.R. § 14.631(f)(1).  The veteran did not file a VA Form 21-22 or VA Form 21-22a designating another individual or accredited service organization as his representative.  He is now unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a September 2012 decision, the Board denied the Veteran's claim for entitlement to service connection for skin cancer.  The Veteran did not appeal to the United States Court of Appeals for Veterans Claims. 

2. Evidence received since the September 2012 Board is duplicative of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 2012 Board decision that denied the claim for entitlement to service connection for skin cancer is final.  See 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

2. Evidence received since the September 2012 Board decision is not new and material and the petition to reopen a claim for entitlement to service connection for skin cancer, now claimed as cutaneous T-cell lymphoma is denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The Veteran has not alleged prejudice with respect to notice. Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). None is found by the Board. Indeed, VA's duty to notify has been more than satisfied. This matter was initially filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims. Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. The FDC form includes notice to the claimant of what evidence is required to substantiate the Veteran's claim and of the claimant's and VA's respective duties for obtaining evidence.  When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA. Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran. See VA Form 21-526EZ, dated January 2015.

In this case, the Vet was excluded from the FDC program as the RO determined additional development was necessary.   The Board finds that all required development has been completed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, private treatment records, military personnel records, and statements of the Veteran and his spouse in support of his claims.

A December 2004 National Personal Records Center (NPRC) response to a request for records reflects that a DD 1141 (Record of Occupational Exposure to Ionizing Radiation) was not found for the Veteran.  A May 2011 NPRC response for a request for records reflects that no morning reports, clinical records, or sick reports were found for the Veteran from November 1, 1952 to December 31, 1952, the time period for Operation Ivy.

A February 2012 memorandum from the Department of the Air Force reflects that it found no external or internal radiation exposure data for the Veteran.

Electronic mail dated in December 2011 reflects that the VA LNO for United States Special Operations Command cannot confirm any incident with regard to nuclear bombs during a tornado at Carswell AFB.

April 2012 correspondence from the Defense Threat Reduction Agency and U.S. Strategic Command Center for Combating Weapons of Mass Destruction reflects that Air Force records do not document the Veteran's participation in atmospheric nuclear testing.

April 2012 correspondence from the Director, Compensation Service, Department of Veterans Affairs, reflects that responses were received from both the Department of the Air Force and the Defense Threat Reduction Agency, which both indicate that there is no evidence of radiation exposure by the Veteran, thus, a dose estimate is not available. 

As the competent evidence of record does not support a finding that the Veteran was exposed to any radiation in service, there is no need to refer the claim to the Under Secretary for Benefits for further consideration under 38 C.F.R. § 3.31 and VA does not have a further duty to assist the Veteran in obtaining any records with regard to exposure to radiation. 

In April 2015, a VA examiner provided a medical opinion regarding the Veteran's new and material evidence to reopen a claim for service connection for skin cancer, currently claimed as CTCL, based on a review of the record. Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). However, the Court has held that the adequacy of an examination or opinion is moot if the Board determines that new and material evidence has not been presented. See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007). Of course, the Board must still consider the results of such an examination or opinion as it would any evidence of record. See id. As will be discussed below, new and material evidence as required to reopen the claim for service connection for skin cancer, currently claimed as CTCL, has not been submitted. Accordingly, the adequacy of the April 2015 opinion evaluating the claimed skin cancer, currently claimed as CTCL, is moot and further examination is not warranted.  The Board further notes that the April 2015 VA examiner was specifically instructed to assume that the Veteran was not exposed to radiation during service.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 




Reopening Based on New and Material Evidence

Service connection for skin cancer was denied by the Board in a September 2012 decision.  A decision issued by the Board is final unless appealed to the United States Court of Appeals for Veterans Claims or another exception to finality applies (e.g., the Chairman of the Board orders reconsideration of the decision). 38 U.S.C.A. §§ 7103 , 7104(a) (West 2002); 38 C.F.R. §§ 20.1100 , 20.1104 (2013). 

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

As noted, in September 2012, the Board denied the Veteran's claim for entitlement to service connection for skin cancer.  The Veteran was notified of this denial in a letter later that month but did not appeal the decision.  Therefore, this denial was final.  See 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

The Board's denial in September 2012 of service connection for skin cancer was based on a lack of evidence that the Veteran was exposed to ionizing radiation during service.  The evidence before the Board included the Veteran's statements, service treatment records, military personnel records, private treatment records, a memorandum from the Defense Personnel Records Information Retrieval System (DPRIS), an August 2012 memorandum from the Director of Compensation Service, a memorandum from the Defense Threat Reduction Agency (DTRA), and a February 2012 memorandum from the Department of the Air Force, April 2012 correspondence from the United States Strategic Command Center for Combating Weapons of Mass Destruction, the transcript from a March 2009 Travel Board hearing, an excerpt from a report entitled "Chapter 7, U.S. Air Force Participation in Operation Ivy," and opinions from private physicians.

The evidence received since the September 2012 Board decision includes a letter, received by the VA in January 2015, from the Veteran's treating private dermatologists.  This letter includes an opinion that the Veteran's clinical history is consistent with military radiation exposure as a trigger, followed decades later by diagnosis of CTCL. The dermatologists note that CTCL can present initially as a non-specific eczema, and appear to be stating that the Veteran's history of eczema in service is linked to his currently CTCL.  

This January 2015 statement is largely duplicative of  evidence previously reviewed by the Board to include a November 2011 statement from a private physician, M.D., which was to the effect that radiation exposure played a roled in his development of skin disease. See also April 2010 statement of A.H.K. and M.J.S.  The January 2015 statement does not raise a reasonable possibility of substantiating the claim given the absence of objective evidence documenting radiation exposure. 

Additional evidence received since the September 2012 Board decision includes the Veteran's updated medical treatment records.  These records provide information on the Veteran's current condition, but do not contain new evidence that would support a finding that the Veteran was exposed to ionizing radiation during service.  The updated medical records do not raise a reasonable possibility of substantiating the claim given the absence of objective evidence documenting radiation exposure.

The Board is sympathetic to the Veteran's claim and assertions in this matter, but the evidence of record is simply not considered material to his claim. Although the January 2015 statement and updated medical treatment records are new, they are not material in that they do not raise a reasonable possibility of substantiating the Veteran's claim for service connection. Accordingly, the additional evidence received since September 2012 is not new and material and the claim may not be reopened. 

 Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990).


ORDER

New and material evidence has not been received and the petition to reopen a claim for entitlement to service connection for CTCL is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


